 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
JOHN WILEY & SONS, INC.
2014 KEY EMPLOYEE STOCK PLAN
 
 
John Wiley & Sons, Inc. (the “Company”), a New York corporation, hereby
establishes and adopts the following 2014 Key Employee Stock Plan (the “Plan”).
 
1.  
PURPOSE OF THE PLAN

 
The Plan is intended to provide the officers and other key employees of the
Company and of its Subsidiaries and Affiliates, upon whose judgment, initiative
and efforts the Company depends for its growth and for the profitable conduct of
its business, with additional incentive to promote the success of the Company,
and to that end to encourage such employees to acquire or increase their
proprietary interest in the Company.
 
2.  
DEFINITIONS

 
2.1.           “Affiliate” shall mean (i) any Person that directly, or through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the Company or (ii) any entity in which the Company has a
significant equity interest, as determined by the Committee.
 
2.2.           “Award” shall mean any Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award, Other Share-Based Award,
Performance Award or any other right, interest or option relating to Shares or
other property (including cash) granted pursuant to the provisions of the Plan.
 
2.3.           “Award Agreement” shall mean any agreement, contract or other
instrument or document evidencing any Award hereunder, whether in writing or
through an electronic medium.
 
2.4.           “Board” shall mean the board of directors of the Company.
 
2.5.           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
 
2.6.           “Committee” shall mean, unless otherwise determined by the Board,
the Executive Compensation and Development Committee (ECDC) of the Board or a
subcommittee thereof formed by the ECDC to act as the Committee hereunder.  The
Committee shall consist of no fewer than two Directors, each of whom is (i) a
“non-employee director” within the meaning of Rule 16b-3 under the Exchange Act,
(ii) an “outside director” within the meaning of Section 162(m) of the Code, and
(iii) an “independent director” for purpose of the rules of the principal U.S.
national securities exchange on which the Shares are traded, to the extent
required by such rules.
 
2.7.           “Covered Employee” shall mean an employee of the Company or its
Subsidiaries who is a “covered employee” within the meaning of Section 162(m) of
the Code.
 
2.8.           “Director” shall mean a member of the Board who is not an
employee.
 
2.9.           “Dividend Equivalents” shall have the meaning set forth in
Section 12.6.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.10.           “Effective Date” shall mean the date as of which the Plan is
approved by the Company’s shareholders at a duly constituted meeting.
 
2.11.           “Employee” shall mean any employee of the Company or any
Subsidiary or Affiliate and any prospective employee conditioned upon, and
effective not earlier than, such person becoming an employee of the Company or
any Subsidiary.
 
2.12.           “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.
 
2.13.           “Fair Market Value” shall mean, with respect to Shares as of any
date, (i) the closing price of the Shares as reported on the principal U.S.
national securities exchange on which the Shares are listed and traded on such
date, or, if there is no closing price on that date, then on the last preceding
date on which such a closing price was reported; (ii) if the Shares are not
listed on any U.S. national securities exchange but are quoted in an
inter-dealer quotation system on a last sale basis, the final ask price of the
Shares reported on the inter-dealer quotation system for such date, or, if there
is no such sale on such date, then on the last preceding date on which a sale
was reported; or (iii) if the Shares are neither listed on a U.S. national
securities exchange nor quoted on an inter-dealer quotation system on a last
sale basis, the amount determined by the Committee to be the fair market value
of the Shares as determined by the Committee in its sole discretion. The Fair
Market Value of any property other than Shares shall mean the market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee.
 
2.14.           “Incentive Stock Option” shall mean an Option which when granted
is intended to qualify as an incentive stock option for purposes of Section 422
of the Code.
 
                2.15.           “Option” shall mean any right granted to a
Participant under the Plan allowing such Participant to purchase Shares at such
price or prices and during such period or periods as the Committee shall
determine.
 
2.16.           “Other Share-Based Award” shall have the meaning set forth in
Section 8.1.
 
2.17.           “Participant” shall mean an Employee who is selected by the
Committee to receive an Award under the Plan.
 
2.18.           “Performance Award” shall mean any Award of Performance Cash,
Performance Shares or Performance Units granted pursuant to Article 9.
 
2.19.           “Performance Cash” shall mean any cash incentives granted
pursuant to Article 9 payable to the Participant upon the achievement of such
performance goals as the Committee shall establish.
 
2.20.           “Performance Period” shall mean the period established by the
Committee during which any performance goals specified by the Committee with
respect to a Performance Award are to be measured.
 
2.21.           “Performance Share” shall mean any grant pursuant to Article 9
of a unit valued by reference to a designated number of Shares, which value may
be paid to the Participant in Shares or cash as determined by the Committee in
its sole discretion, upon achievement of such performance goals as the Committee
shall establish.
 
 
 

--------------------------------------------------------------------------------

 
 
                2.22.           “Performance Unit” shall mean any grant pursuant
to Article 9 of a unit valued by reference to a designated amount of cash or
property other than Shares, which value may be paid to the Participant in cash
or Shares as determined by the Committee in its sole discretion, upon
achievement of such performance goals during the Performance Period as the
Committee shall establish.
 
2.23.           “Permitted Assignee” shall have the meaning set forth in Section
12.3.
 
2.24.           “Person” shall mean any individual, corporation, partnership,
association, limited liability company, joint-stock company, trust or
unincorporated organization.
 
2.25           “Prior Plans” shall mean, collectively, the Company’s 2009 Key
Employee Stock Plan and 2004 Key Employee Stock Plan.
 
2.26.           “Restricted Stock” shall mean any Share issued with the
restriction that the holder may not sell, transfer, pledge or assign such Share
and with such other restrictions as the Committee, in its sole discretion, may
impose, which restrictions may lapse separately or in combination at such time
or times, in installments or otherwise, as the Committee may deem appropriate.
 
2.27.           “Restricted Stock Award” shall have the meaning set forth in
Section 7.1.
 
2.28.           “Restricted Stock Unit” means an Award that is valued by
reference to a Share, which value may be paid to the Participant in Shares or
cash as determined by the Committee in its sole discretion upon the satisfaction
of vesting restrictions as the Committee may establish, which restrictions may
lapse separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.


    2.29.
“Restricted Stock Unit Award” shall have the meaning set forth in Section 7.1



2.30           “Retirement” shall mean a Participant’s retirement after
attaining a minimum of age 55 with 10 or more years of continuous employment
with the Company, or any Subsidiary or Affiliate.


2.31.           “SEC” means the Securities and Exchange Commission.


2.32.           “Shares” shall mean the shares of Class A Common Stock of the
Company, par value $1.00 per share (and not the Class B Common Stock).
 
2.33.           “Stock Appreciation Right” shall mean the right granted to a
Participant pursuant to Article 6.
 
2.34.           “Subsidiary” shall mean any corporation (other than the Company)
in an unbroken chain of corporations beginning with the Company if, at the
relevant time each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in the chain.
 
 
 

--------------------------------------------------------------------------------

 
 
2.35.           Substitute Awards” shall mean Awards granted or Shares issued by
the Company in assumption of, or in substitution or exchange for, awards
previously granted, or the right or obligation to make future awards, in each
case by a company acquired by the Company or any Subsidiary or with which the
Company or any Subsidiary combines.
 
                2.36.           “Vesting Period” shall mean the period of time
specified by the Committee during which vesting restrictions for an Award are
applicable.
 
3.           SHARES SUBJECT TO THE PLAN
 
3.1.           Number of Shares.  (a)  Subject to adjustment as provided in
Section 12.2, a total of 6,500,000 Shares shall be authorized for Awards granted
under the Plan, less one (1) Share for  every one (1) Share that was subject to
an option or stock appreciation right granted after April 30, 2014 under the
2009 Key Employee Stock Plan and 1.76 Shares for every one (1) Share that was
subject to an award other than an option or stock appreciation right granted
after April 30, 2014 under the 2009 Key Employee Stock Plan.  Any Shares that
are subject to Options or Stock Appreciation Rights shall be counted against
this limit as one (1) Share for every one (1) Share granted, and any Shares that
are subject to Awards other than Options or Stock Appreciation Rights shall be
counted against this limit as 1.76 Shares for every one (1) Share
granted.  After the Effective Date of the Plan, no awards may be granted under
the 2009 Key Employee Stock Plan.
 
(b)           If (i) any Shares subject to an Award are forfeited or an Award
expires or is settled for cash (in whole or in part), or (ii) after April 30,
2014 any Shares subject to an award under any Prior Plan are forfeited or an
award under any Prior Plan expires or is settled for cash (in whole or in part),
then in each such case the Shares subject to such Award or award under any Prior
Plan shall, to the extent of such forfeiture, expiration or cash settlement, be
added to the Shares available for Awards under the Plan, in accordance with
Section 3.1(d) below.  In the event that withholding tax liabilities arising
from an Award other than an Option or Stock Appreciation Right or, after April
30, 2014, an award other than an option or stock appreciation right under any
Prior Plan are satisfied by the tendering of Shares (either actually or by
attestation) or by the withholding of Shares by the Company, the Shares so
tendered or withheld shall be added to the Shares available for Awards under the
Plan in accordance with Section 3.1(d) below.  Notwithstanding anything to the
contrary contained herein, the following Shares shall not be added to the Shares
authorized for grant under paragraph (a) of this Section: (i) Shares tendered by
the Participant or withheld by the Company in payment of the purchase price of
an Option or, after April 30, 2014, an option under any Prior Plan, (ii) Shares
tendered by the Participant or withheld by the Company to satisfy any tax
withholding obligation with respect to Options or Stock Appreciation Rights or,
after April 30, 2014, options or stock appreciation rights under any Prior Plan,
(iii) Shares subject to a Stock Appreciation Right or, after April 30, 2014, a
stock appreciation right under any Prior Plan that are not issued in connection
with its stock settlement on exercise thereof, and (iv) Shares reacquired by the
Company on the open market or otherwise using cash proceeds from the exercise of
Options or, after April 30, 2014, options under any Prior Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Substitute Awards shall not reduce the Shares authorized for grant
under the Plan or the limitations on grants to a Participant under Section 10.5,
nor shall Shares subject to a Substitute Award be added to the Shares available
for Awards under the Plan as provided in paragraph (b) above.  Additionally, in
the event that a company acquired by the Company or any Subsidiary or with which
the Company or any Subsidiary combines has shares available under a pre-existing
plan approved by shareholders and not adopted in contemplation of such
acquisition or combination, the shares available for grant pursuant to the terms
of such pre-existing plan (as adjusted, to the extent appropriate, using the
exchange ratio or other adjustment or valuation ratio or formula used in such
acquisition or combination to determine the consideration payable to the holders
of common stock of the entities party to such acquisition or combination) may be
used for Awards under the Plan and shall not reduce the Shares authorized for
grant under the Plan (and Shares subject to such Awards shall not be added to
the Shares available for Awards under the Plan as provided in paragraphs (b)
above); provided that Awards using such available shares shall not be made after
the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Employees prior to such acquisition or combination.
 
(d)           Any Shares that again become available for Awards under the Plan
pursuant to this Section shall be added as (i) one (1) Share for every one (1)
Share subject to Options or Stock Appreciation Rights granted under the Plan or
options or stock appreciation rights granted under any Prior Plan, and (ii) as
1.76 Shares for every one (1) Share subject to Awards other than Options or
Stock Appreciation Rights granted under the Plan or awards other than options or
stock appreciation rights granted under any Prior Plan.
 
3.2.           Character of Shares.  Any Shares issued hereunder may consist, in
whole or in part, of authorized and unissued shares, treasury shares or shares
purchased in the open market or otherwise.
 
4.           ELIGIBILITY AND ADMINISTRATION
 
4.1.           Eligibility.  Any Employee shall be eligible to be selected as a
Participant.
 
4.2.           Administration.  (a) The Plan shall be administered by the
Committee.  The Committee shall have full power and authority, subject to the
provisions of the Plan and subject to such orders or resolutions not
inconsistent with the provisions of the Plan as may from time to time be adopted
by the Board, to: (i) select the Employees to whom Awards may from time to time
be granted hereunder; (ii) determine the type or types of Awards to be granted
to each Participant hereunder; (iii) determine the number of Shares (or dollar
value) to be covered by each Award granted hereunder; (iv) determine the terms
and conditions, not inconsistent with the provisions of the Plan, of any Award
granted hereunder; (v) determine whether, to what extent and under what
circumstances Awards may be settled in cash, Shares or other property;
(vi) determine whether, to what extent, and under what circumstances cash,
Shares, other property and other amounts payable with respect to an Award made
under the Plan shall be deferred either automatically or at the election of the
Participant; (vii) determine whether, to what extent and under what
circumstances any Award shall be canceled or suspended; (viii) interpret and
administer the Plan and any instrument or agreement entered into under or in
connection with the Plan, including any Award Agreement; (ix) correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent that the Committee shall deem desirable to
carry it into effect; (x) establish such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
(xi) determine whether any Award, other than an Option or Stock Appreciation
Right, will have Dividend Equivalents; and (xii) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Decisions of the Committee shall be final, conclusive and binding
on all persons or entities, including the Company, any Participant, and any
Subsidiary.
 
(c)           To the extent not inconsistent with applicable law, including
Section 162(m) of the Code with respect to Awards intended to comply with the
performance-based compensation exception under Section 162(m), or the rules and
regulations of the principal U.S. national securities exchange on which the
Shares are traded, the Committee may (i) delegate to  a committee of one or more
directors of the Company any of the authority of the Committee under the Plan,
including the right to grant, cancel or suspend Awards and (ii) authorize one or
more executive officers to do one or more of the following with respect to
Employees who are not directors or executive officers of the Company (A)
designate Employees to be recipients of Awards, (B) determine the number of
Shares subject to such Awards to be received by such Employees and (C) cancel or
suspend Awards to such Employees; provided that (x) any resolution of the
Committee authorizing such officer(s) must specify the total number of Shares
subject to Awards that such officer(s) may so award and (y) the Committee may
not authorize any officer to designate himself or herself as the recipient of an
Award.
 
5.           OPTIONS
 
                5.1.           Grant.  Options may be granted hereunder to
Participants either alone or in addition to other Awards granted under the
Plan.  Any Option shall be subject to the terms and conditions of this Article
and to such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall deem desirable.
 
                5.2.           Award Agreements.  All Options shall be evidenced
by an Award Agreement in such form and containing such terms and conditions as
the Committee shall determine which are not inconsistent with the provisions of
the Plan.  The terms and conditions of Options need not be the same with respect
to each Participant.  Granting an Option pursuant to the Plan shall impose no
obligation on the recipient to exercise such Option.  Any individual who is
granted an Option pursuant to this Article may hold more than one Option granted
pursuant to the Plan at the same time.
 
                5.3.           Option Price.  Other than in connection with
Substitute Awards, the option price per each Share purchasable under any Option
granted pursuant to this Article shall not be less than 100% of the Fair Market
Value of one Share on the date of grant of such Option; provided, however, that
in the case of an Incentive Stock Option granted to a Participant who, at the
time of the grant, owns stock representing more than 10% of the voting power of
all classes of stock of the Company or any Subsidiary, the option price per
share shall be no less than 110% of the Fair Market Value of one Share on the
date of grant.  Other than pursuant to Section 12.2, the Committee shall not
without the approval of the Company’s shareholders (a) lower the option price
per Share of an Option after it is granted, (b) cancel an Option when the option
price per Share exceeds the Fair Market Value of one Share in exchange for cash,
an Option with a lower option price per Share or another Award (other than in
connection with a Change in Control as defined in Section 11.3), or (c) take any
other action with respect to an Option that would be treated as a repricing
under the rules and regulations of the principal U.S. national securities
exchange on which the Shares are listed.
 
 
 

--------------------------------------------------------------------------------

 
 
5.4.           Option Term.  The term of each Option shall be fixed by the
Committee in its sole discretion; provided that no Option shall be exercisable
after the expiration of ten (10) years from the date the Option is granted,
except in the event of death; provided, however, that the term of the Option
shall not exceed five (5) years from the date the Option is granted in the case
of an Incentive Stock Option granted to a Participant who, at the time of the
grant, owns stock representing more than 10% of the voting power of all classes
of stock of the Company or any Subsidiary.  Notwithstanding the foregoing and
unless otherwise determined by the Committee, in the event that on the last
business day of the term of an Option (other than an Incentive Stock Option) (i)
the exercise of the Option is prohibited by applicable law or (ii) Shares may
not be purchased or sold by certain employees or directors of the Company due to
the “black-out period” of a Company policy or a “lock-up” agreement undertaken
in connection with an issuance of securities by the Company, the term of the
Option shall be extended for a period of thirty (30) days following the end of
the legal prohibition, black-out period or lock-up agreement.
 
5.5.           Vesting of Options.                                Unless
otherwise provided in an Award Agreement, any Option granted under the Plan
shall have a minimum vesting period of four years and the Shares subject thereto
shall vest and become exercisable in two equal installments as of each fiscal
year end of the Company that immediately precedes the fourth and fifth
anniversaries of the date the Option is granted, in each case so long as the
Participant continues to be employed by or provide services to the Company or
any of its Subsidiaries or Affiliates on the relevant vesting date.
 
5.6.           Exercise of Options.  (a) Vested Options granted under the Plan
shall be exercised by the Participant (or by a Permitted Assignee thereof or the
Participant’s executors, administrators, guardian or legal representative, to
the extent provided in an Award Agreement) as to all or part of the Shares
covered thereby, by giving notice of exercise to the Company or its designated
agent, specifying the number of Shares to be purchased.  The notice of exercise
shall be in such form, made in such manner, and shall comply with such other
requirements consistent with the provisions of the Plan as the Committee may
prescribe from time to time.
 
(b)           Unless otherwise provided in an Award Agreement, full payment of
such purchase price shall be made at the time of exercise and shall be made (i)
in cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds), (ii) by tendering previously acquired
Shares (either actually or by attestation) valued at their then Fair Market
Value, (iii) with the consent of the Committee, by delivery of other
consideration  having a Fair Market Value on the exercise date equal to the
total purchase price, (iv) with the consent of the Committee, by withholding
Shares otherwise issuable in connection with the exercise of the Option, (v)
through any other method specified in an Award Agreement (including same-day
sale through a broker), or (vi) any combination of any of the foregoing;
provided, however, to the extent required by applicable law, that the
Participant must pay in cash an amount not less than the aggregate par value (if
any) of the Shares being acquired.  The notice of exercise, accompanied by such
payment, shall be delivered to the Company at its principal business office or
such other office as the Committee may from time to time direct, and shall be in
such form, containing such further provisions consistent with the provisions of
the Plan, as the Committee may from time to time prescribe.  In no event may any
Option granted hereunder be exercised for a fraction of a Share.
 
 
 

--------------------------------------------------------------------------------

 
 
                5.7.           Termination of Employment.
 
(a)           Other Than by Death or Retirement.  Unless otherwise provided in
an Award Agreement, each vested Option may be exercised only while the
Participant is regularly employed by the Company, a Subsidiary or an Affiliate,
as the case may be, or within three months after the Participant’s employment
has been terminated (but no later than the expiration of the Option term),
whether such termination was by the Company (unless such termination was for
cause as determined by the Committee) or by the Participant for any reason. If
the Participant's employment is terminated for cause (as determined by the
Committee), the Option may not be exercised after the Participant's employment
has been terminated. A Participant's employment shall not be deemed to have
terminated for purposes of this Section 5.7 as long as the Participant is
employed by the Company, or any Subsidiary or Affiliate. For purposes of this
Section 5.7, “employment” shall mean continuous employment (either full or part
time), except that leaves of absence for such periods and purposes as may be
approved by the Company or the Subsidiary or Affiliate, shall not be deemed to
terminate employment. If a Participant is permanently disabled (as described in
Section 22(e)(3) of the Code) as of the date of termination of employment, the
Option may be exercised within three years after such date. The Committee may
require evidence of permanent disability, including medical examinations by
physicians selected by it. Notwithstanding the foregoing, the Committee, in its
discretion, may permit the exercise of an Option for such period after such
termination of employment as the Committee may specify and may also increase the
number of Shares subject to exercise up to the full number of Shares covered by
the Option. In no event (except as hereinafter provided in the case of the death
of a Participant) may an Option be exercised after the expiration date of the
Option.
 
(b)           Retirement.  In the event of a Participant’s Retirement, the
Option shall terminate on the earlier of (i) the expiration of the 10-year
Option term, or (ii) the later of (1) the date that is three years after the
individual’s retirement, or (2) ninety days after the option’s vesting date that
occurs during such three-year period.  If the Participant shall die within such
three year (or shorter) period, the Participant's estate or any person who
acquires the right to exercise such Option by bequest, inheritance or by reason
of the death of the Participant shall have the right to exercise the Option
during such period, or during the period ending one year after the Participant's
death, if longer, to the same extent as the Participant would have had if he or
she had survived.
 
(c)           Death.  If a Participant shall die while in the employ of the
Company or a Subsidiary or Affiliate, the Participant's estate or any person who
acquires the right to exercise such Option by bequest, inheritance or by reason
of the death of the Participant shall have the right to exercise the Option
within three years from the date of the Participant's death (but not later than
the expiration of the Option term or one year after the Participant's death,
whichever is later), without regard to whether the right to exercise such Option
shall have otherwise accrued.
 
(d)           Notwithstanding the foregoing, the Committee may in its sole
discretion specify alternative terms and conditions relating to the vesting and
exercise of Options in the applicable Award Agreement (including specific terms
relating to Incentive Stock Options that are intended to comply with Section 422
of the Code), in which case the Award Agreement terms relating thereto shall
govern.
 
 
 

--------------------------------------------------------------------------------

 
 
5.8.           Form of Settlement.  In its sole discretion, the Committee may
provide that the Shares to be issued upon an Option's exercise shall be in the
form of Restricted Stock or other similar securities.
 
5.9.           Incentive Stock Options.  The Committee may grant Incentive Stock
Options to any employee of the Company or any Subsidiary, subject to the
requirements of Section 422 of the Code.  Solely for purposes of determining
whether Shares are available for the grant of Incentive Stock Options under the
Plan, the maximum aggregate number of Shares that may be issued pursuant to
Incentive Stock Options granted under the Plan shall be 6,500,000 Shares,
subject to adjustment as provided in Section 12.2.
 
6.           STOCK APPRECIATION RIGHTS
 
                6.1.           Grant and Vesting.  The Committee may grant Stock
Appreciation Rights (a) in tandem with all or part of any Option granted under
the Plan or at any subsequent time during the term of such Option, (b) in tandem
with all or part of any Award (other than an Option) granted under the Plan or
at any subsequent time during the term of such Award, or (c) without regard to
any Option or other Award in each case upon such terms and conditions as the
Committee may establish in its sole discretion.  Unless otherwise provided in an
Award Agreement, any Share Appreciation Rights granted under the Plan shall have
a minimum vesting period of four years and shall vest and become exercisable in
two equal installments as of each fiscal year end of the Company that
immediately precedes the fourth and fifth anniversaries of the date the Share
Appreciation Rights are granted, in each case so long as the Participant
continues to be employed by or provide services to the Company or any of its
Subsidiaries on the relevant vesting date.
 
                6.2.           Terms and Conditions.  Stock Appreciation Rights
shall be subject to such terms and conditions, not inconsistent with the
provisions of the Plan, as shall be determined from time to time by the
Committee, including the following:
 
(a) Upon the exercise of a Stock Appreciation Right, the holder shall have the
right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise (or such amount less than such Fair Market Value as the
Committee shall so determine at any time during a specified period before the
date of exercise) over (ii) the grant price of the Stock Appreciation Right.
 
(b) The Committee shall determine in its sole discretion whether payment on
exercise of a Stock Appreciation Right shall be made in whole Shares, in cash or
other property, or any combination thereof.
 
(c) The terms and conditions of Stock Appreciation Rights need not be the same
with respect to each recipient.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) The Committee may impose such other terms and conditions on the exercise of
any Stock Appreciation Right, as it shall deem appropriate.  A Stock
Appreciation Right shall (i) have a grant price per Share of not less than the
Fair Market Value of one Share on the date of grant or, if applicable, on the
date of grant of an Option with respect to a Stock Appreciation Right granted in
exchange for or in tandem with, but subsequent to, the Option (subject to the
requirements of Section 409A of the Code) except in the case of Substitute
Awards or in connection with an adjustment provided in Section 12.2, and (ii)
have a term not greater than ten (10) years.  Notwithstanding clause (ii) of the
preceding sentence, in the event that on the last business day of the term of a
Stock Appreciation Right (x) the exercise of the Stock Appreciation Right is
prohibited by applicable law or (y) Shares may not be purchased or sold by
certain employees or directors of the Company due to the “black-out period” of a
Company policy or a “lock-up” agreement undertaken in connection with an
issuance of securities by the Company, the term shall be extended for a period
of thirty (30) days following the end of the legal prohibition, black-out period
or lock-up agreement.
 
(e) Without the approval of the Company’s shareholders, other than pursuant to
Section 12.2, the Committee shall not (i) reduce the grant price of any Stock
Appreciation Right after the date of grant (ii) cancel any Stock Appreciation
Right when the grant price per Share exceeds the Fair Market Value of one Share
in exchange for cash, a Stock Appreciation Right with a lower grant price per
Share or another Award (other than in connection with a Change in Control as
defined in Section 11.3), or (iii) take any other action with respect to a Stock
Appreciation Right that would be treated as a repricing under the rules and
regulations of the principal U.S. national securities exchange on which the
Shares are listed.
 
7.
RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 
7.1.           Grants.  Awards of Restricted Stock and of Restricted Stock Units
may be granted hereunder to Participants either alone or in addition to other
Awards granted under the Plan (a “Restricted Stock Award” or “Restricted Stock
Unit Award,” respectively), and such Restricted Stock Awards and Restricted
Stock Unit Awards shall also be available as a form of payment of Performance
Awards and other earned cash-based incentive compensation.  The Committee has
absolute discretion to determine whether any consideration (other than services)
is to be received by the Company or any Subsidiary as a condition precedent to
the grant of Restricted Stock or Restricted Stock Units, subject to such minimum
consideration as may be required by applicable law.
 
7.2.           Award Agreements.  The terms of any Restricted Stock Award or
Restricted Stock Unit Award granted under the Plan shall be set forth in an
Award Agreement which shall contain provisions determined by the Committee and
not inconsistent with the Plan.  The terms of Restricted Stock Awards and
Restricted Stock Unit Awards need not be the same with respect to each
Participant
 
7.3.           Rights of Holders of Restricted Stock and Restricted Stock
Units.  Unless otherwise provided in the Award Agreement, beginning on the date
of grant of the Restricted Stock Award and subject to execution of the Award
Agreement, the Participant shall become a shareholder of the Company with
respect to all Shares subject to the Award Agreement and shall have all of the
rights of a shareholder, including the right to vote such Shares and the right
to receive distributions made with respect to such Shares, except as otherwise
provided in this Section.  A Participant who holds a Restricted Stock Unit Award
shall only have those rights specifically provided for in the Award Agreement;
provided, however, in no event shall the Participant have voting rights with
respect to such Award.  Except as otherwise provided in an Award Agreement, any
Shares or any other property distributed as a dividend or otherwise with respect
to any Restricted Stock Award or Restricted Stock Unit Award as to which the
restrictions have not yet lapsed shall be subject to the same restrictions as
such Restricted Stock Award or Restricted Stock Unit Award, and the Committee
shall have the sole discretion to determine whether, if at all, any cash amount
that is subject to such restrictions shall earn interest and at what
rate.  Notwithstanding the provisions of this Section, cash dividends, stock and
any other property (other than cash) distributed as a dividend or otherwise with
respect to any Restricted Stock Award or Restricted Stock Unit Award that vests
based on achievement of performance goals shall either (i) not be paid or
credited or (ii) be accumulated, or deemed reinvested in additional Shares or
otherwise reinvested, and shall be subject to restrictions and risk of
forfeiture to the same extent as the Restricted Stock or Restricted Stock Units
with respect to which such cash, stock or other property has been distributed
and shall be paid at the time such restrictions and risk of forfeiture lapse.
 
 
 

--------------------------------------------------------------------------------

 
 
7.4.           Vesting Period.  The Award Agreement shall specify the Vesting
Period for the Restricted Stock or Restricted Stock Units.  Except for
Substitute Awards, the death, disability or retirement of the Participant, or
special circumstances determined by the Committee or unless otherwise provided
in an Award Agreement, Restricted Stock Awards and Restricted Stock Unit Awards
shall have a Vesting Period of not less than (i) three (3) years from date of
grant (but permitting pro rata vesting over such time) if subject only to
continued service with the Company or a Subsidiary and (ii) one (1) year from
the date of grant if subject to the achievement of performance objectives,
subject in either case to accelerated vesting in the Committee’s discretion in
the event of a Change in Control  (as defined in Section 11.3) or the
termination of the Participant’s service with the Company and its Subsidiaries.
The Committee may, in its sole discretion waive the vesting restrictions and any
other conditions set forth in any Award Agreement under such terms and
conditions as the Committee shall deem appropriate, subject to the limitations
imposed under Section 162(m) of the Code and the regulations thereunder in the
case of a Restricted Stock Award or Restricted Stock Unit Award intended to
comply with the performance-based exception under Code Section 162(m) except as
otherwise determined by the Committee to be appropriate under the circumstances.
 
 
                7.5.           Issuance of Shares.  Any Restricted Stock granted
under the Plan may be evidenced in such manner as the Board may deem
appropriate, including book-entry registration or issuance of a stock
certificate or certificates, which certificate or certificates shall be held by
the Company.  Any such certificate or certificates shall be registered in the
name of the Participant and shall bear an appropriate legend referring to the
restrictions applicable to such Restricted Stock.
 
7.6           Termination of Employment.
 
(a)           Other than Death or Disability. Restricted Stock and Restricted
Stock Units shall be forfeited and revert to the Company upon the termination of
employment during the Vesting Period for any reason other than death or
permanent disability (as described in Section 22(e)(3) of the Code), except to
the extent the Committee, in its discretion, determines that a lesser number of
Restricted Stock or Restricted Stock Units or no Restricted Stock and Restricted
Stock Units shall be forfeited pursuant to the foregoing provisions of this
Section 7.
 
(b)           Death or Permanent Disability.  Restricted Stock and Restricted
Stock Units shall not be forfeited as a result of the Participant’s death or his
or her termination of employment by reason of permanent disability (as described
in Section 22(e)(3) of the Code), as determined by the Committee. The Committee
may require medical evidence of permanent disability, including medical
examinations by physicians selected by it. Such shares shall remain subject to
forfeiture if any performance objectives specified in the award are not met.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding the foregoing, the Committee may in its sole
discretion specify alternative terms and conditions relating to the vesting and
forfeiture of Restricted Stock and Restricted Stock Units in the applicable
Award Agreement, in which case the Award Agreement terms relating thereto shall
govern.
 
8.
OTHER SHARE-BASED AWARDS

 
8.1.           Grants.  Other Awards of Shares and other Awards that are valued
in whole or in part by reference to, or are otherwise based on, Shares or other
property (“Other Share-Based Awards”), including deferred stock units, may be
granted hereunder to Participants either alone or in addition to other Awards
granted under the Plan.  Other Share-Based Awards shall also be available as a
form of payment of other Awards granted under the Plan and other earned
cash-based compensation.
 
8.2.           Award Agreements.  The terms of Other Share-Based Awards granted
under the Plan shall be set forth in an Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan.  The
terms of such Awards need not be the same with respect to each
Participant.  Notwithstanding the provisions of this Section, Dividend
Equivalents with respect to the Shares covered by an Other Share-Based Award
that vests based on achievement of performance goals shall be subject to
restrictions and risk of forfeiture to the same extent as the Shares covered by
an Other Share-Based Award with respect to which such Dividend Equivalents have
been credited. Other Share-Based Awards may be subject to vesting restrictions
during the Vesting Period as specified by the Committee.
 
8.3.           Vesting Period.  Except for Substitute Awards, the death,
disability or retirement of the Participant, or special circumstances determined
by the Committee or unless otherwise provided in an Award Agreement, Other
Share-Based Awards shall have a Vesting Period of not less than (i) three (3)
years from date of grant (but permitting pro rata vesting over such time) if
subject only to continued service with the Company or a Subsidiary and (ii) one
(1) year) from the date of grant if subject to the achievement of performance
objectives, subject in either case to accelerated vesting in the Committee’s
discretion in the event of a Change in Control  (as defined in Section 11.3) or
the termination of the Participant’s service with the Company and its
Subsidiaries.  The Committee may, in its sole discretion waive the vesting
restrictions and any other conditions set forth in any Award Agreement under
such terms and conditions as the Committee shall deem appropriate, subject to
the limitations imposed under Section 162(m) of the Code and the regulations
thereunder in the case of an Other Share-Based Award intended to comply with the
performance-based exception under Code Section 162(m) except as otherwise
determined by the Committee to be appropriate under the circumstances.
 
8.4.           Payment. Except as may be provided in an Award Agreement, Other
Share-Based Awards may be paid in Shares, cash or other property, or any
combination thereof, in the sole discretion of the Committee.  Other Share-Based
Awards may be paid in a lump sum or in installments or, in accordance with
procedures established by the Committee, on a deferred basis subject to the
requirements of Section 409A of the Code.
 
 
 

--------------------------------------------------------------------------------

 
 
9.           PERFORMANCE AWARDS
 
9.1.           Grants.  Performance Awards in the form of Performance Cash,
Performance Shares or Performance Units, as determined by the Committee in its
sole discretion, may be granted hereunder to Participants, for no consideration
or for such minimum consideration as may be required by applicable law, either
alone or in addition to other Awards granted under the Plan. The performance
goals to be achieved for each Performance Period shall be conclusively
determined by the Committee and may be based upon the criteria set forth in
Section 10.2 or such other criteria as determined by the Committee in its
discretion.
 
9.2.           Award Agreements.  The terms of any Performance Award granted
under the Plan shall be set forth in an Award Agreement (or, if applicable, in a
resolution duly adopted by the Committee) which shall contain provisions
determined by the Committee and not inconsistent with the Plan, including
whether such Awards shall have Dividend Equivalents. The terms of Performance
Awards need not be the same with respect to each Participant.
 
9.3.           Terms and Conditions.  The performance criteria to be achieved
during any Performance Period and the length of the Performance Period shall be
determined by the Committee upon the grant of each Performance Award.  The
amount of the Award to be distributed shall be conclusively determined by the
Committee.
 
9.4.           Payment.  Except as provided in Article 11, as provided by the
Committee or as may be provided in an Award Agreement, Performance Awards will
be distributed only after the end of the relevant Performance
Period.  Performance Awards may be paid in Shares, cash or other property, or
any combination thereof, in the sole discretion of the Committee.  Performance
Awards may be paid in a lump sum or in installments following the close of the
Performance Period or, in accordance with procedures established by the
Committee, on a deferred basis subject to the requirements of Section 409A of
the Code.
 
10.        CODE SECTION 162(m) PROVISIONS


10.1.           Covered Employees.  Notwithstanding any other provision of the
Plan, if the Committee determines at the time a Restricted Stock Award, a
Restricted Stock Unit Award, a Performance Award or an Other Share-Based Award
is granted to a Participant who is or may be, as of the end of the tax year in
which the Company would claim a tax deduction in connection with such Award, a
Covered Employee, then the Committee may provide that this Article 10 is
applicable to such Award.
 
 
 

--------------------------------------------------------------------------------

 
 
10.2.           Performance Goals.  If the Committee determines that a
Restricted Stock Award, a Restricted Stock Unit, a Performance Award or an Other
Share-Based Award is intended to be subject to this Article 10, the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of specified levels of one or any combination of the
following: (a) net income; (b) earnings per share; (c) revenue; (d) net revenue
growth; (e) market share; (f) operating income; (g) expenses; (h) working
capital; (i) operating margin; (j) return on equity; (k) return on assets; (l)
market price per share; (m) total return to stockholders; (n) cash flow; (o)
free cash flow; (p) return on investment; (q) earnings before interest, taxes,
depreciation and amortization; (r) earnings before interest, taxes and
amortization; (s) contribution to profit; (t) economic value added; and (u)
objectively quantifiable customer or constituency satisfaction.  Such
performance goals also may be based solely by reference to the Company’s
performance or the performance of a Subsidiary, division, business segment or
business unit of the Company or a Subsidiary, or based upon performance relative
to performance of other companies or upon comparisons of any of the indicators
of performance relative to performance of other companies.  If the Committee
determines that a Restricted Stock Award, a Restricted Stock Unit, a Performance
Award or an Other Share-Based Award is intended to be subject to this Article
10, the Committee may provide that any evaluation of performance exclude the
impact of any or all of the following: (1) asset write-downs; (2) litigation or
claim judgments or settlements; (3) the effect of changes in tax law, accounting
principles or methodology, or other laws or provisions affecting reported
results; (4) accruals for reorganization and restructuring programs; (5) any
non-recurring items as described in management's discussion and analysis of
financial condition and results of operations appearing in the Company's annual
report to shareholders or other filings for the applicable year; (6)
acquisitions or divestitures; (7) any non-required contributions to the Company
pension plan; (8) foreign exchange gains and losses; and (9) cash capital
expenditures for facilities acquisition or construction.  Such performance goals
(and any exclusions) shall (i) be set by the Committee prior to the earlier of
90 days after the commencement of the applicable Performance Period and the
expiration of 25% of the Performance Period, and (ii) otherwise comply with the
requirements of, Section 162(m) of the Code and the regulations thereunder.
 
10.3.           Adjustments; Certification.  Notwithstanding any provision of
the Plan (other than Article 11), with respect to any Restricted Stock Award,
Restricted Stock Unit Award, Performance Award or Other Share-Based Award that
is subject to this Section 10, the Committee may adjust downwards, but not
upwards, the amount payable pursuant to such Award, and the Committee may not
waive the achievement of the applicable performance goals except in the case of
the death or disability of the Participant or as otherwise determined by the
Committee in special circumstances.  The Committee must certify, in writing the
amount of the Award for each Participant for such Performance Period before
payment of the Award is made.
 
10.4.           Restrictions.  The Committee shall have the power to impose such
other restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.
 
10.5.           Limitations on Grants to Individual Participants.  Subject to
adjustment as provided in Section 12.2, no Participant may be granted (i)
Options or Stock Appreciation Rights during any calendar year period with
respect to more than 600,000 Shares and (ii) Restricted Stock Awards, Restricted
Stock Unit Awards, Performance Awards and/or Other Share-Based Awards during any
calendar year that are intended to comply with the performance-based exception
under Code Section 162(m) and are denominated in Shares with respect to more
than 600,000 Shares.  During any calendar year no Participant may be granted
Performance Awards that are intended to comply with the performance-based
exception under Code Section 162(m) and are denominated in cash under which more
than may $6,000,000 may be earned for each twelve (12) months in the Performance
Period.  If an Award is cancelled, the cancelled Award shall continue to be
counted toward the applicable limitation in this Section.
 
 
 

--------------------------------------------------------------------------------

 
 
11.        CHANGE IN CONTROL PROVISIONS
 
11.1.           Impact on Certain Awards.  Unless otherwise specifically
provided in an Award Agreement, the Committee shall have the right to provide
that in the event of a Change in Control of the Company (as defined in Section
11.3): (i) Options and Stock Appreciation Rights outstanding as of the date of
the Change in Control shall be cancelled and terminated without payment if the
Fair Market Value of one Share as of the date of the Change in Control is less
than the per Share Option exercise price or Stock Appreciation Right grant
price, and (ii) all Performance Awards shall be (x) considered to be earned and
payable based on achievement of performance goals or based on target performance
(either in full or pro rata based on the portion of Performance Period completed
as of the date of the Change in Control), and any limitations or other
restrictions shall lapse and such Performance Awards shall be immediately
settled or distributed or (y) converted into Restricted Stock or Restricted
Stock Unit Awards based on achievement of performance goals or based on target
performance (either in full or pro rata based on the portion of Performance
Period completed as of the date of the Change in Control) that are subject to
Section 11.2.
 
11.2.           Assumption or Substitution of Certain Awards.  (a)  Unless
otherwise provided  in an Award Agreement, in the event of a Change in Control
in connection with which the successor company assumes or substitutes for an
Option, Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit
Award or Other Share-Based Award (or in which the Company is the ultimate parent
corporation and continues the Award), if a Participant’s employment with such
successor company (or the Company) or a subsidiary thereof terminates within 24
months following such Change in Control (or such other period set forth in the
Award Agreement, including prior thereto if applicable) under the circumstances
specified in the Award Agreement (e.g., a termination without “cause”):
(i) Options and Stock Appreciation Rights outstanding as of the date of such
termination of employment will immediately vest, become fully exercisable, and
may thereafter be exercised for 24 months (or the period of time set forth in
the Award Agreement), (ii) the restrictions, limitations and other conditions
applicable to Restricted Stock and Restricted Stock Units outstanding as of the
date of such termination of employment shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions, limitations and
conditions and become fully vested, and (iii) the restrictions, limitations and
other conditions applicable to any Other Share-Based Awards shall lapse, and
such Other Share-Based Awards shall become free of all restrictions, limitations
and conditions and become fully vested and transferable to the full extent of
the original grant.  For the purposes of this Section 11.2, an Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or Other
Share-Based Award shall be considered assumed or substituted for if following
the Change in Control the Award confers the right to purchase or receive, for
each Share subject to the Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award or Other Share-Based Award immediately prior
to the Change in Control, the consideration (whether stock, cash or other
securities or property) received in the transaction constituting the Change in
Control by holders of Shares for each Share held on the effective date of such
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the transaction
constituting a Business Combination is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or
Other Share-Based Award, for each Share subject thereto, will be solely common
stock of the successor company with a fair market value substantially equal to
the per Share consideration received by holders of Shares in the Change in
Control.  The determination of whether fair market value is substantially equal
shall be made by the Committee in its sole discretion and its determination
shall be conclusive and binding.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Unless otherwise provided in an Award Agreement, in the event of a
Change in Control to the extent (i) the successor company does not assume or
substitute for an Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Other Share-Based Award (or in which the Company
is the ultimate parent corporation and does not continue the Award), or (ii)
common stock of the successor company is not publicly traded, then immediately
prior to the Change in Control: (1) those Options and Stock Appreciation Rights
outstanding as of the date of the Business Combination that are not assumed or
substituted for (or continued) shall immediately vest and become fully
exercisable, (2) restrictions, limitations and other conditions applicable to
Restricted Stock and Restricted Stock Units that are not assumed or substituted
for (or continued) shall lapse and the Restricted Stock and Restricted Stock
Units shall become free of all restrictions, limitations and conditions and
become fully vested, (3) the restrictions, other limitations and other
conditions applicable to any Other Share-Based Awards or any other Awards that
are not assumed or substituted for (or continued) shall lapse, and such Other
Share-Based Awards or such other Awards shall become free of all restrictions,
limitations and conditions and become fully vested and transferable to the full
extent of the original grant, and (4) any performance based Award shall be
deemed fully earned at the target amount as of the date on which the Change of
Control occurs.
 
(c)           The Committee, in its discretion, may determine that, upon the
occurrence of a Change in Control, each Option and Stock Appreciation Right
outstanding shall terminate within a specified number of days after notice to
the Participant, and/or that each Participant shall receive, with respect to
each Share subject to such Option or Stock Appreciation Right, an amount equal
to the excess of the Fair Market Value of such Share immediately prior to the
occurrence of such Business Combination over the exercise price per Share of
such Option and/or Stock Appreciation Right; such amount to be payable in cash,
in one or more kinds of stock or property (including the stock or property, if
any, payable in the transaction) or in a combination thereof, as the Committee,
in its discretion, shall determine.
 
11.3.           Definitions
 
(a)           “Change of Control” shall mean an event which shall occur if there
is: (i) a change in the ownership of the Company; (ii) a change in the effective
control of the Company; (iii) a change in the ownership of a substantial portion
of the assets of the Company; or (iv) a liquidation or dissolution of the
Company.
 
(b)           For purposes of this Section 11.3, a change in the ownership
occurs on the date on which any one person, or more than one person acting as a
group (as defined in Treasury regulations 1.409A-2(i)(5)(v)(B)), acquires
ownership of stock that, together with stock held by such person or group
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           For purposes of this Section 11.3, a change in the effective
control occurs on the date on which either (i) a person, or more than one person
acting as a group (as defined in Treasury regulations 1.409A-2(i)(5)(v)(B)),
acquires ownership of stock possessing 30% or more of the total voting power of
the stock of the Company, taking into account all such stock acquired during the
12-month period ending on the date of the most recent acquisition, or (ii) a
majority of the members of the Board of Directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of such Board of Directors prior to the date of the
appointment or election, but only if no other corporation is a majority
shareholder.
 
(d)           For purposes of this Section 11.3, a change in the ownership of a
substantial portion of assets occurs on the date on which any one person, or
more than one person acting as a group (as defined in Treasury regulations
1.409A-2(i)(5)(v)(B)), other than a person or group of persons that is related
to the Company, acquires assets that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions, taking into
account all such assets acquired during the 12-month period ending on the date
of the most recent acquisition.
 
(e)           For purposes of this Section 11.3, a liquidation or dissolution of
the Company occurs on the date of shareholder approval of a resolution or plan
of complete liquidation or dissolution of the Company.
 
(f)           The determination as to the occurrence of a Change of Control for
purposes of Sections 11.3 (b), (c) and (d) shall be based on objective facts and
in accordance with the requirements of Code Section 409A and the regulations
promulgated thereunder.
 
12.        GENERALLY APPLICABLE PROVISIONS
 
                12.1.           Amendment and Termination of the Plan.  The
Board may, from time to time, alter, amend, suspend or terminate the Plan as it
shall deem advisable, subject to any requirement for shareholder approval
imposed by applicable law, including the rules and regulations of the principal
U.S. national securities exchange on which the Shares are traded; provided that
the Board may not amend the Plan in any manner that would result in
noncompliance with Rule 16b-3 under the Exchange Act; and further provided that
the Board may not, without the approval of the Company's shareholders to the
extent required by such applicable law, amend the Plan to (a) increase the
number of Shares that may be the subject of Awards under the Plan (except for
adjustments pursuant to Section 12.2), (b) expand the types of awards available
under the Plan, (c) materially expand the class of persons eligible to
participate in the Plan, (d) amend Section 5.3 or Section 6.2(e) to eliminate
the requirements relating to minimum exercise price, minimum grant price and
shareholder approval, (e) increase the maximum permissible term of any Option
specified by Section 5.4 or the maximum permissible term of a Stock Appreciation
Right specified by Section 6.2(d), (f) add performance goals to Section 10.2 or
(g) increase any of the limitations in Section 10.5.  The Board may not (except
pursuant to Section 12.2 or in connection with a Change in Control), without the
approval of the Company’s shareholders, cancel an Option or Stock Appreciation
Right in exchange for cash when the exercise or grant price per share exceeds
the Fair Market Value of one Share or take any action with respect to an Option
or Stock Appreciation Right that would be treated as a repricing under the rules
and regulations of the principal securities exchange on which the Shares are
traded, including a reduction of the exercise price of an Option or the grant
price of a Stock Appreciation Right or the exchange of an Option or Stock
Appreciation Right for another Award.  In addition, no amendments to, or
termination of, the Plan shall impair the rights of a Participant in any
material respect under any Award previously granted without such Participant's
consent.
 
 
 

--------------------------------------------------------------------------------

 
 
                12.2.           Adjustments.  In the event of any merger,
reorganization, consolidation, recapitalization, dividend or distribution
(whether in cash, shares or other property, other than a regular cash dividend),
stock split, reverse stock split, spin-off or similar transaction or other
change in corporate structure affecting the Shares or the value thereof, such
adjustments and other substitutions shall be made to the Plan and to Awards in a
manner the Committee deems equitable or appropriate taking into consideration
the accounting and tax consequences, including such adjustments in the aggregate
number, class and kind of securities that may be delivered under the Plan, the
limitations in Section 10.5 (other than to Awards denominated in cash), the
maximum number of Shares that may be issued pursuant to Incentive Stock Options
and, in the aggregate or to any Participant, in the number, class, kind and
option or exercise price of securities subject to outstanding Awards granted
under the Plan (including, if the Committee deems appropriate, the substitution
of similar options to purchase the shares of, or other awards denominated in the
shares of, another company); provided, however, that the number of Shares
subject to any Award shall always be a whole number.
 
                12.3.           Transferability of Awards.  Except as provided
below, no Award and no Shares that have not been issued or as to which any
applicable restriction, performance or deferral period has not lapsed, may be
sold, assigned, transferred, pledged or otherwise encumbered, other than by will
or the laws of descent and distribution, and such Award may be exercised during
the life of the Participant only by the Participant or the Participant’s
guardian or legal representative except that shares of Restricted Stock may be
used, if the Award Agreement permits, to pay the exercise price of an Option
granted under the Plan (or an option granted under any Prior Plan), provided an
equal number of Shares delivered to the Participant shall carry the same
restrictions and be subject to the same provisions regarding forfeiture as the
shares of Restricted Stock so used.  To the extent and under such terms and
conditions as determined by the Committee, a Participant may assign or transfer
an Award without consideration (each transferee thereof, a “Permitted Assignee”)
(i) to the Participant’s spouse, children or grandchildren (including any
adopted and step children or grandchildren), parents, grandparents or siblings,
(ii) to a trust for the benefit of one or more of the Participant or the persons
referred to in clause (i), (iii) to a partnership, limited liability company or
corporation in which the Participant or the persons referred to in clause (i)
are the only partners, members or shareholders or (iv) for charitable donations;
provided that such Permitted Assignee shall be bound by and subject to all of
the terms and conditions of the Plan and the Award Agreement relating to the
transferred Award and shall execute an agreement satisfactory to the Company
evidencing such obligations; and provided further that such Participant shall
remain bound by the terms and conditions of the Plan.  The Company shall
cooperate with any Permitted Assignee and the Company’s transfer agent in
effectuating any transfer permitted under this Section.
 
                12.4.           Termination of Employment or Services.  The
Committee shall determine and set forth in each Award Agreement whether any
Awards granted in such Award Agreement will continue to be exercisable, continue
to vest or be earned and the terms of such exercise, vesting or earning, on and
after the date that a Participant ceases to be employed by or to provide
services to the Company or any Subsidiary (including as a Director), whether by
reason of death, disability, voluntary or involuntary termination of employment
or services, or otherwise.  The date of termination of a Participant’s
employment or services will be determined by the Committee, which determination
will be final.
 
 
 

--------------------------------------------------------------------------------

 
 
12.5.           Deferral.  The Committee shall be authorized to establish
procedures pursuant to which the payment of any Award may be deferred.
 
12.6.            Dividend Equivalents.  Subject to the provisions of the Plan
and any Award Agreement, the recipient of an Award other than an Option or Stock
Appreciation Right may, if so determined by the Committee, be entitled to
receive, currently or on a deferred basis, amounts equivalent to cash, stock or
other property dividends on Shares (“Dividend Equivalents”) with respect to the
number of Shares covered by the Award, as determined by the Committee, in its
sole discretion.  The Committee may provide that the Dividend Equivalents (if
any) shall be deemed to have been reinvested in additional Shares or otherwise
reinvested and may provide that the Dividend Equivalents are subject to the same
vesting or performance conditions as the underlying Award.  Notwithstanding the
foregoing, Dividend Equivalents credited in connection with an Award that vests
based on the achievement of performance goals shall be subject to restrictions
and risk of forfeiture to the same extent as the Award with respect to which
such Dividend Equivalents have been credited.
 
13.        MISCELLANEOUS
 
                13.1.           Award Agreements.  Each Award Agreement shall
either be (a) in writing in a form approved by the Committee and executed by the
Company by an officer duly authorized to act on its behalf, or (b) an electronic
notice in a form approved by the Committee and recorded by the Company (or its
designee) in an electronic recordkeeping system used for the purpose of tracking
one or more types of Awards as the Committee may provide; in each case and if
required by the Committee, the Award Agreement shall be executed or otherwise
electronically accepted by the recipient of the Award in such form and manner as
the Committee may require.  The Committee may authorize any officer of the
Company to execute any or all Award Agreements on behalf of the Company.  The
Award Agreement shall set forth the material terms and conditions of the Award
as established by the Committee consistent with the provisions of the Plan.
 
13.2.           Tax Withholding.  The Company shall have the right to make all
payments or distributions pursuant to the Plan to a Participant (or a Permitted
Assignee thereof) net of any applicable federal, state and local taxes required
to be paid or withheld as a result of (a) the grant of any Award, (b) the
exercise of an Option or Stock Appreciation Right, (c) the delivery of Shares or
cash, (d) the lapse of any restrictions in connection with any Award or (e) any
other event occurring pursuant to the Plan.  The Company or any Subsidiary shall
have the right to withhold from wages or other amounts otherwise payable to a
Participant (or Permitted Assignee) such withholding taxes as may be required by
law, or to otherwise require the Participant (or Permitted Assignee) to pay such
withholding taxes.  If the Participant (or Permitted Assignee) shall fail to
make such tax payments as are required, the Company or its Subsidiaries shall,
to the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to such Participant (or Permitted Assignee) or
to take such other action as may be necessary to satisfy such withholding
obligations.  The Committee shall be authorized to establish procedures for
election by Participants (or Permitted Assignee) to satisfy such obligation for
the payment of such taxes by tendering previously acquired Shares (either
actually or by attestation, valued at their then Fair Market Value), or by
directing the Company to retain Shares (up to the minimum required tax
withholding rate for the Participant (or Permitted Assignee) or such other rate
that will not cause an adverse accounting consequence or cost) otherwise
deliverable in connection with the Award.
 
 
 

--------------------------------------------------------------------------------

 
 
                13.3.           Right of Discharge Reserved; Claims to
Awards.  Nothing in the Plan nor the grant of an Award hereunder shall confer
upon any Employee the right to continue in the employment or service of the
Company or any Subsidiary or affect any right that the Company or any Subsidiary
may have to terminate the employment or service of (or to demote or to exclude
from future Awards under the Plan) any such Employee at any time for any
reason.  The Company shall not be liable for the loss of existing or potential
profit from an Award granted in the event of termination of an employment or
other relationship.  No Employee shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Employees under the Plan.
 
13.4.           Substitute Awards.  Notwithstanding any other provision of the
Plan, the terms of Substitute Awards may vary from the terms set forth in the
Plan to the extent the Committee deems appropriate to conform, in whole or in
part, to the provisions of the awards in substitution for which they are
granted.
 
13.5.           Awards are Subject to Clawback.  All awards under the Plan are
subject to the Company’s clawback policy as in effect from time to
time.  Without limiting the generality of the foregoing, in the event that the
Company is required to file a restatement of its financial results due to fraud,
gross negligence or intentional misconduct by one or more employees, and/or
material non-compliance with securities laws, the Company may require
reimbursement of any Award in the amount by which the payment under the Award
exceeded any lower payment that would have been made based on the restated
financial results, for the fiscal year in which the restatement was required, to
the full extent required or permitted by law. If a Participant is directly
responsible for or involved in fraud, gross negligence or intentional misconduct
that causes the Company to file a restatement of its financial results, the
Company may require reimbursement of all annual incentive compensation awarded
to such Participant, for the fiscal year in which the restatement was required,
to the full extent required or permitted by law.
 
13.6.           Competition with the Company.
 
(a)           If the Participant, without the consent of the Company, while
employed by or providing services to the Company or any Subsidiary or Affiliate
or after termination of such employment or service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement or otherwise engages in
a competitive activity that is in conflict with or adverse to the interest of
the Company, or any Subsidiary or Affiliate, as determined by the Committee in
its sole discretion, then (i) any outstanding, vested or unvested, earned or
unearned portion of the Award may, at the Committee’s discretion, be canceled
and (ii)  the Committee, in its discretion, may require the Participant or other
person to whom any payment has been made or Shares or other property have been
transferred in connection with the Award to forfeit and pay over to the Company,
on demand, all or any portion of the gain (whether or not taxable) realized upon
the exercise of any Option or Stock Appreciation Right and the value realized
(whether or not taxable) on the vesting or payment of any other Award during the
time period specified in the Award Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Any remittance to the Company required by Section 13.6(a) shall be
payable in cash or by delivery of Shares duly assigned to the Company or by a
combination of the foregoing.  Any such Shares so delivered shall be deemed to
have a value per Share equal to the Fair Market Value of the Shares on such date
of issuance (or, if such date is not determinable, the date of vesting).
 
(d)           The foregoing provisions of this Section 13.6 shall not apply in
the event of a Change of Control of the Company.
 
(e)           Unless otherwise provided in the Award Agreement, for purposes of
this Section 13.6 a Participant is deemed to be "engaged in a competing
activity" if he or she owns, manages, controls, is employed by, or otherwise
engages in or assists another to engage in any activity or which competes with
any business or activity of the Company in which the employee was engaged or
involved, at the time of the employee's termination.
 
13.7           Stop Transfer Orders.  All certificates for Shares delivered
under the Plan pursuant to any Award shall be subject to such stop-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the SEC, any stock exchange upon
which the Shares are then listed, and any applicable federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
 
                13.8.           Nature of Payments.  All Awards made pursuant to
the Plan are in consideration of services performed or to be performed for the
Company or any Subsidiary, division or business unit of the Company or a
Subsidiary.  Any income or gain realized pursuant to Awards under the Plan
constitutes a special incentive payment to the Participant and shall not be
taken into account, to the extent permissible under applicable law, as
compensation for purposes of any of the employee benefit plans of the Company or
any Subsidiary except as may be determined by the Committee or by the Board or
board of directors of the applicable Subsidiary (or as may be required by the
terms of such plan).
 
13.9.           Other Plans.  Nothing contained in the Plan shall prevent the
Board from adopting other or additional compensation arrangements, subject to
shareholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.
 
                13.10.           Severability.  The provisions of the Plan shall
be deemed severable.  If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction or by reason of change in a law or regulation, such provision shall
(a) be deemed limited to the extent that such court of competent jurisdiction
deems it lawful, valid and/or enforceable and as so limited shall remain in full
force and effect, and (b) not affect any other provision of the Plan or part
thereof, each of which shall remain in full force and effect.  If the making of
any payment or the provision of any other benefit required under the Plan shall
be held unlawful or otherwise invalid or unenforceable by a court of competent
jurisdiction or any governmental regulatory agency, or impermissible under the
rules of any securities exchange on which the Shares are listed, such
unlawfulness, invalidity, unenforceability or impermissibility shall not prevent
any other payment or benefit from being made or provided under the Plan, and if
the making of any payment in full or the provision of any other benefit required
under the Plan in full would be unlawful or otherwise invalid or impermissible,
then such unlawfulness, invalidity or impermissibility shall not prevent such
payment or benefit from being made or provided in part, to the extent that it
would not be unlawful, invalid or impermissible and the maximum payment or
benefit that would not be unlawful, invalid or impermissible shall be made or
provided under the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
13.11.           Construction.  As used in the Plan, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”
 
13.12.           Unfunded Status of the Plan.  The Plan is intended to
constitute an “unfunded” plan for incentive compensation.  With respect to any
payments not yet made to a Participant by the Company, nothing contained herein
shall give any such Participant any rights that are greater than those of a
general creditor of the Company.  In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver the Shares or payments in lieu of or with
respect to Awards hereunder; provided, however, that the existence of such
trusts or other arrangements is consistent with the unfunded status of the Plan.
 
                13.13.           Governing Law.  The Plan and all determinations
made and actions taken thereunder, to the extent not otherwise governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of New York, without reference to principles of conflict of laws, and
construed accordingly.
 
                13.14.           Effective Date of Plan; Termination of
Plan.  The Plan shall be effective on the date of the approval of the Plan by
the holders of the shares entitled to vote at a duly constituted meeting of the
shareholders of the Company.  The Plan shall be null and void and of no effect
if the foregoing condition is not fulfilled and in such event each Award shall,
notwithstanding any of the preceding provisions of the Plan, be null and void
and of no effect.  Awards may be granted under the Plan at any time and from
time to time on or prior to the tenth anniversary of the Effective Date of the
Plan, on which date the Plan will expire except as to Awards then outstanding
under the Plan; provided, however, in no event may an Incentive Stock Option be
granted more than ten (10) years after the earlier of (i) the date of the
adoption of the Plan by the Board or (ii) the Effective Date of the Plan as
provided in the first sentence of this Section.  Such outstanding Awards shall
remain in effect until they have been exercised or terminated, or have expired.
 
13.15.           Foreign Employees.  Awards may be granted to Participants who
are foreign nationals or employed or providing services outside the United
States, or both, on such terms and conditions different from those applicable to
Awards to Employees providing services in the United States as may, in the
judgment of the Committee, be necessary or desirable in order to recognize
differences in local law or tax policy.  The Committee also may impose
conditions on the exercise or vesting of Awards in order to minimize the
Company's obligation with respect to tax equalization for Employees on
assignments outside their home country.
 
 
 

--------------------------------------------------------------------------------

 
 
                13.16.           Compliance with Section 409A of the Code. This
Plan is intended to comply and shall be administered in a manner that is
intended to comply with Section 409A of the Code and shall be construed and
interpreted in accordance with such intent.  To the extent that an Award or the
payment, settlement or deferral thereof is subject to Section 409A of the Code,
the Award shall be granted, paid, settled or deferred in a manner that will
comply with Section 409A of the Code, including regulations or other guidance
issued with respect thereto, except as otherwise determined by the
Committee.  Any provision of this Plan that would cause the grant of an Award or
the payment, settlement or deferral thereof to fail to satisfy Section 409A of
the Code shall be amended to comply with Section 409A of the Code on a timely
basis, which may be made on a retroactive basis, in accordance with regulations
and other guidance issued under Section 409A of the Code.
 
13.17.           No Registration Rights; No Right to Settle in Cash.  The
Company has no obligation to register with any governmental body or organization
(including, without limitation, the SEC) any of (a) the offer or issuance of any
Award, (b) any Shares issuable upon the exercise of any Award, or (c) the sale
of any Shares issued upon exercise of any Award, regardless of whether the
Company in fact undertakes to register any of the foregoing.  In particular, in
the event that any of (x) any offer or issuance of any Award, (y) any Shares
issuable upon exercise of any Award, or (z) the sale of any Shares issued upon
exercise of any Award are not registered with any governmental body or
organization (including, without limitation, the SEC), the Company will not
under any circumstance be required to settle its obligations, if any, under this
Plan in cash.
 
13.18.             Data Privacy.  As a condition of acceptance of an Award, the
Participant explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of personal data as described in this
Section by and among, as applicable, the Company and its Subsidiaries for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.  The Participant understands that the Company and its
Subsidiaries hold certain personal information about the Participant, including
the Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company or any Subsidiary,
details of all Awards or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
purpose of implementing, managing and administering the Plan (the “Data”).  The
Participant further understands that the Company and its Subsidiaries may
transfer the Data amongst themselves as necessary for the purpose of
implementation, management and administration of the Participant’s participation
in the Plan, and that the Company and its Subsidiaries may each further transfer
the Data to any third parties assisting the Company in the implementation,
management, and administration of the Plan.  The Participant understands that
these recipients may be located in the Participant’s country, or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than the Participant’s country.  The Participant understands that he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative.  The Participant, through participation in the Plan and
acceptance of an Award under the Plan, authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Participant may elect
to deposit any Shares.  The Participant understands that the Data will be held
only as long as is necessary to implement, manage, and administer the
Participant’s participation in the Plan.  The Participant understands that he or
she may, at any time, view the Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the
Data, or refuse or withdraw the consents herein in writing, in any case without
cost, by contacting his or her local human resources representative.  The
Participant understands that refusal or withdrawal of consent may affect the
Participant’s ability to participate in the Plan.  For more information on the
consequences of refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.
 
 
 

--------------------------------------------------------------------------------

 
 
13.19.           Indemnity.  To the extent allowable pursuant to applicable law,
each member of the Committee or of the Board and any person to whom the
Committee has delegated any of its authority under the Plan shall be indemnified
and held harmless by the Company from any loss, cost, liability, or expense that
may be imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf.  The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled pursuant to the Company’s Certificate of Incorporation
or By-laws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.
 
13.20.           Captions.  The captions in the Plan are for convenience of
reference only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.
 


 